EXHIBIT 10.10
 
UNRESTRICTED STOCK OPTION AGREEMENT
 
STOCK OPTION AGREEMENT, by and between                         , a corporation
organized under the laws of the State of Delaware (“CACI”) and **name**,
(“Employee”).
 
WHEREAS CACI desires to recognize the efforts of its employees in furthering the
growth and profitability of the corporation; and
 
WHEREAS CACI wishes to assist its employees in acquiring or increasing their
direct or indirect proprietary interests in the corporation so they may share in
the success of the corporation and have added incentive to remain in its employ;
and
 
WHEREAS, in furtherance of that purpose, CACI wishes to grant Employee an option
to purchase shares of the common stock of CACI International Inc, a Delaware
corporation (“CACI International Inc”).
 
NOW, THEREFORE, CACI and Employee hereby agree as follows:
 
I.    Option
 
CACI grants an option to Employee to purchase up to **# of shares** shares of
the Common Stock of CACI International Inc at a price of **price** per share.
 
II.    Effective Date
 
This option shall become effective upon CACI’s receipt of a signed copy of this
Agreement from Employee. Employee may not exercise any rights granted under this
Agreement until receipt by CACI of a signed copy of this Agreement.
 
III.    Exercise Date
 
Employee, while in the continuous employ of CACI (or CACI International Inc
subsidiary) may exercise the option granted under this Agreement in whole or in
part, on such date that occurs on or after ***date***, provided, however, that
if Employee dies or becomes permanently disabled prior to such date but while
still employed by CACI, then employee, his or her duly appointed personal
representative, or the executor of his or her estate, may exercise the option
granted under this Agreement, in whole or in part, any time after the date of
the Employee’s death or disability. (The date on which the option granted under
this Agreement shall become exercisable in accordance with this Article III is
hereinafter referred to as the “Exercise Date”.) In the event of any
acquisition, merger, or liquidation or dissolution of the Company prior to the
Exercise Date, the option shall become exercisable as to all option shares upon
execution of an agreement effecting such a transaction, notwithstanding that the
option may not yet have become fully exercisable under this Article III. (The
date on which the option granted under this Agreement shall become exercisable
in accordance with this Article III is hereinafter referred to as the “Exercise
Date”.)
 
IV.    Exercise of Option
 
At any time after the Exercise Date, Employee or his or her personal
representative may exercise the option granted by this Agreement to purchase the
shares, or any portion thereof, specified in Article I. Such option may be
exercised only while he or she is in the continuous employ of CACI, or within
sixty (60) days after the date he or she ceases to be so employed, to the extent
that the option was exercisable by him or her on the date of termination of his
or her employment. Employee or his or her personal representative must exercise
the option granted under this Agreement by sending to CACI a completed “Notice
of Exercise of Unrestricted Option”, substantially in the form attached hereto,
along with a check or money order, payable in U.S. dollars, for the total of the
number of shares sought to be purchased multiplied by the applicable price per
share specified in Article I, as adjusted under Article VII.
 
V.    Issuance of Shares
 
Within 30 days of receipt of a Notice of Exercise of Option and subject to the
provisions of Article X, CACI shall cause to be issued to Employee one or more
certificates for the Common Stock purchased pursuant to this Agreement.
Employee’s rights as a shareholder of CACI International Inc, including any
right to declared dividends, shall not commence until issuance of such stock
certificate(s).
 



--------------------------------------------------------------------------------

 
VI.    Conditions of Lapsing
 
This option shall lapse and terminate and may no longer be exercised if:
 
A.  Employee terminates his or her employment with CACI for any reason other
than death or permanent disability, unless exercised within the 60 day period
following termination to the extent such option was exercisable by him or her on
the date of termination of such employment;
 
B.  It is not exercised within ten years of the date of grant; ie: **date of
expiration**;
 
C.  CACI is placed under the jurisdiction of a bankruptcy court or dissolves.
 
VII.    Adjustment to Option Price
 
A.    The existence of this option shall not affect in any way the right or
power of the Company or its stockholders to make or authorize any or all
adjustments, recapitalizations, reorganizations or other changes in CACI’s
capital structure or its business, or any merger or consolidation of CACI, or
any issue of bonds, debentures, preferred or prior preference stock ahead of or
affecting the Common Stock or the rights thereof, or the dissolution or
liquidation of CACI, or any sale or transfer of all or any part of its assets or
business, or any other corporate act or proceeding, whether of a similar
character or otherwise.
 
B.    If CACI shall effect a subdivision or consolidation of shares or other
capital readjustment, the payment of a stock dividend, or other increase or
reduction of the number of shares of the Common Stock outstanding, without
receiving compensation therefore in money, services or property, the number,
class, and per share price of shares of stock subject to this option shall be
appropriately adjusted in such a manner as to entitle the Employee to receive
upon the exercise of this option, for the same aggregate consideration, the same
total number of shares that the owner of an equal number of outstanding shares
of the Common Stock would own as a result of the event requiring the adjustment.
 
C.    Except as hereinbefore expressly provided, the issue by CACI of shares of
stock of any class, or securities convertible into shares of stock of any class,
for cash or property, or for labor or services, either upon direct sale or upon
the exercise of rights or warrants to subscribe therefore, or upon conversion of
shares or obligations of CACI convertible into such shares or other securities,
shall not affect, and no adjustment by reason thereof shall be made with respect
to, the number or price of shares of Common Stock then subject to this option.
 
VIII.    Fractional Shares
 
No fractional shares or scrip representing fractional shares of Common Stock
shall be issued upon the exercise of the option granted herein. If, upon
exercise of the option granted herein, Employee would be entitled to a
fractional share of Common Stock, the number of shares to which Employee is
entitled shall be rounded up to the next highest whole number.
 
IX.    Assignment
 
The option granted under this Agreement is personal to Employee and may not be
assigned without the prior written consent of CACI.
 
X.    Employment Taxes
 
As a condition to the issuance of shares of Common Stock under this Agreement,
Employee agrees to remit to CACI at the time of any exercise of this option any
taxes (whether income taxes, employment taxes, or any other taxes) required to
be withheld or collected under federal, state, or local law as a result of such
exercise.
 
XI.    Amendment
 
This Agreement embodies the entire Agreement between CACI and Employee. This
Agreement may be amended only with the written consent of both parties.



2



--------------------------------------------------------------------------------

 
XII.    Headings
 
Article headings are strictly for the purpose of convenience and general
reference only and shall not affect the meaning or interpretation of any of the
provisions of this Agreement.
 
XIII.    Applicable Law
 
The substantive laws of the Commonwealth of Virginia, United States of America,
shall govern the validity, interpretation, and enforcement of this Agreement.
 
XIV.    Notices
 
Any notice required or permitted to be given under this Agreement must be given
by first class or certified mail, addressed as follows, unless notice of a
change of address has subsequently been given in writing.
 
To CACI:
 
To Employee:
CACI Administrator
 
Employee Name & Address

--------------------------------------------------------------------------------

Employee Stock Incentive Plan
 
 

--------------------------------------------------------------------------------

1100 North Glebe Road
 
 

--------------------------------------------------------------------------------

Arlington, Virginia 22201
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties have caused this Agreement to be executed on the
date(s) written below.
 
CACI:
 
EMPLOYEE:
 

--------------------------------------------------------------------------------

Officer’s Name
 
 

--------------------------------------------------------------------------------

Employee’s Name
By:
   
Date:                                                     
 
Date:                                                  



3